DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henson et al. (US 2018/0243685 A1).
	Henson et al. discloses a separator for removing contamination (carbon dioxide) from a fluid (air) of a heat pump comprising a housing (502a) having a hollow interior, a separation component (hollow fiber bundle 502b) mounted within the hollow interior, and at least one turbulence-generating element (turbulators including baffles and/or guide vanes, see paragraph [0033]) positioned within the hollow interior adjacent the separation component, wherein the at least one turbulence-generating element .

5.	Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spadaccini et al. (US 2006/0254422 A1).

	With regard to claims 1-5, Spadaccini et al. discloses a separator (10) capable of removing contamination from a fluid of a heat pump (e.g. degassing liquid refrigerant) comprising a housing (12) having a hollow interior, a separation component (membrane 22) mounted within the hollow interior, and at least one turbulence-generating element (turbulators including baffles 48) positioned within the hollow interior adjacent the separation component, wherein the at least one turbulence-generating element (baffles) extends into a flow of the fluid adjacent to an exterior surface of the separation component (membrane 22) at Figs. 1 and 3, the abstract, and paragraphs [0017]-[0022].
With regard to the separator being for removing contamination from a fluid of a heat pump, intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530 (CCPA 1971).  Purpose to which apparatus is to be put and expression relating apparatus to contents thereof during intended operation are not significant in determining patentability of an apparatus claim, Ex parte Thibault, 164 USPQ 666 (PTO Board of Appeals 1969).  Inclusion of the material worked upon by a structure being claimed does not impart patentability to the claims, In re Otto et al., 136 USPQ 458 (CCPA 1963).  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of that claimed, Ex parte Masham, 2 USPQ 2d 1647 (PTO Board of Appeals 1987). See MPEP 2114 and 2115.



With regard to claim 8, Spadaccini et al. discloses the plurality of turbulence-generating elements (baffles 48 arranged on either the upper wall or lower wall as viewed at Fig. 3) being substantially identical at Fig. 3.

	With regard to claim 9, Spadaccini et al. discloses a configuration of at least one of the plurality of turbulence-generating elements (baffles 48 arranged on the upper wall and extending downward into passage 28 as viewed at Fig. 3) varying from a configuration of a remainder of the plurality of turbulence-generating elements (baffles 48 arranged on the lower wall and extending upward into passage 28 as viewed at Fig. 3) at Fig. 3 and paragraphs [0021]-[0022].

6.	Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zha et al. (US 2003/0075504 A1).
	Zha et al. discloses a separator (45) capable of removing contamination (e.g. solid particles) from a fluid (liquid refrigerant) of a heat pump comprising a housing (potting sleeve 50 and screen 51) having a hollow interior, a separation component (membranes 53 and lower potting head 48) mounted within the hollow interior, and at least one turbulence-generating element (jet assembly 57) positioned within the hollow interior adjacent the separation component, wherein the turbulence-generating element is an ejector (jet assembly 57) at Figs. 1 and 9, the abstract, and paragraphs [0041] and [0060]-[0061].
With regard to the separator being for removing contamination from a fluid of a heat pump, intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530 (CCPA 1971).  Purpose to which apparatus is to be put and expression relating apparatus to contents thereof during intended operation are not significant in .

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Henson et al. (US 2018/0243685 A1).

	With regard to claim 7, Henson et al. discloses the at least one turbulence-generating element including baffles (plural) including a plurality of turbulence-generating elements at paragraph [0033].
	Henson et al. does not expressly mention the plurality of turbulence-generating elements being spaced along a longitudinal axis of the separation component.
	However, one having ordinary skill in the art would have recognized that the plurality of turbulence-generating elements (baffles) could be spaced along a longitudinal axis of the separation component (hollow fiber bundle 502b) to improve mixing along the entire length of the hollow fiber bundle.

	With regard to claim 8, it would have been obvious to one of ordinary skill in the art to form the plurality of turbulence-generating elements (baffles) of Henson et al. substantially identical to provide uniform mixing along the tire length of the hollow fiber bundle. Identical baffles would also simplify manufacturing and assembly.

	With regard to claim 9, Henson et al. discloses a configuration of at least one of the plurality of turbulence-generating elements (the baffles) varying from a configuration of a remainder of the plurality of turbulence-generating elements (the guide vanes) at paragraph [0033].

9.	Claims 10-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Taylor (US 2015/0053083 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Taylor (US 2015/0053083 A1) in view of Feng et al. (US 6,224763 B1).

	With regard to claims 10, Taylor et al. discloses a separator (10) capable of removing contamination from a fluid of a heat pump (e.g. degassing liquid refrigerant) comprising a housing (12, 14) having a hollow interior, a separation component (membrane cartridges 28 or 30) mounted within the hollow interior, and at least one vibration isolator (gaskets, see paragraph [0015]) mounted at an interface of the separation component (at end plates 34 or 36 or central plate 24) at Figs. 1 and 2, the abstract and paragraphs [0015] and [0025]-[0030].
With regard to the separator being for removing contamination from a fluid of a heat pump, intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530 (CCPA 1971).  Purpose to which apparatus is to be put and expression relating apparatus to contents thereof during intended operation are not significant in determining patentability of an apparatus claim, Ex parte Thibault, 164 USPQ 666 (PTO Board of Appeals 1969).  Inclusion of the material worked upon by a structure being claimed does not impart 
	The Examiner notes that the gaskets of Taylor are seen as reading on the claimed vibration isolator. However, even if such is not the case, Feng et al. teaches providing gaskets that serve as vibration isolators in a membrane separator to absorb shocks during transportation or operation at the abstract and col. 6, lines 16-30.
	It would have been obvious to one of ordinary skill in the art to incorporate the gaskets that serve as vibration isolators of Feng et al. into the device of Taylor to absorb shocks during transportation or operation of the device, as suggested by Feng et al. at col. 6, lines 16-30.

	With regard to claim 11, Taylor discloses the at least one vibration isolator (gaskets) being positioned at an intermediate portion of the separation components (at central plate 24) at Fig. 1.

With regard to claims 12 and 13, Taylor discloses the separation component (membrane cartridges 28 or 30) being mounted within the hollow interior by at least one header plate (end plates 34 or 36), wherein the vibration isolator (gasket) is mounted between the separation component and the at least one header plate at Fig. 1.

With regard to claim 14, Taylor discloses the at least one vibration isolator (gaskets) being mounted at a portion of the separator (gasket between the center membrane cartridge 28 and central plate 24 or end plate 34/36) fluidly connectable to the heat pump system at Fig. 1.


Feng et al. further teaches that the gasket can be provided on a shoulder flange (at Figs. 1 and 2 and col. 6, lines 16-30), such as surrounding the bolts in Taylor at Fig. 1.

With regard to claims 16 and 17, the gaskets of Taylor and/or Feng et al. are seen as reading on a vibration dampening pad made of flexible material since they function as a seal and absorb shocks.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
January 24, 2022